Exhibit 10.51
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”) is entered into as of March 3,
2011 (the “Effective Date”), by and between Horizon Lines, Inc., a Delaware
corporation (the “Company”), and Stephen H. Fraser (“Executive”).
     WHEREAS, prior to the Effective Date, Executive has served as a
non-employee member of the Company’s Board of Directors (the “Board”); and
     WHEREAS, the Company has determined that it is in the best interests of the
Company and its stockholders to enter into an employment agreement with
Executive for Executive to serve as the Company’s interim President and Chief
Executive Officer and Executive is willing to serve as interim President and
Chief Executive Officer of the Company, subject to the terms and conditions of
this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, it is hereby covenanted and agreed by Executive and the Company as
follows:
          1. Employment.
          (a) Term. Executive’s employment under this Agreement shall commence
as of the Effective Date and shall terminate as of the date a successor
President and Chief Executive Officer is appointed by the Board, unless
terminated earlier by either party upon 30 days advance written notice pursuant
to the procedures set forth in Section 5 hereof (the “Employment Term”);
provided that the Board and Executive may agree to extend the Employment Term by
a period of up to 45 days following the appointment of a successor President and
Chief Executive Officer if such extension is necessary for the transition of
Executive’s duties and responsibilities to such successor. Subject to
Section 2(b), upon the termination of Executive’s employment, Executive (or his
estate, heirs or beneficiaries, as applicable) shall be entitled to (i) payment
of any earned, but unpaid Salary, (ii) payment of any accrued but unused
vacation or paid time off, and (iii) other employee benefits to which Executive
is entitled upon termination of employment in accordance with the terms of the
applicable plans and programs of the Company.
          (b) Duties. During the period beginning on the Effective Date and
ending on March 11, 2011, Executive shall be employed by the Company in a
nonexecutive position. Effective March 11, 2011, Executive shall be appointed by
the Board and thereafter be employed as interim President and Chief Executive
Officer of the Company. Executive shall report solely to the Board and shall
perform his duties faithfully and efficiently and to the best of his abilities,
subject to the directions of the Board. Executive shall devote Executive’s full
business time and efforts to the performance of Executive’s assigned duties for
the Company. Notwithstanding the foregoing, Executive may continue to serve on
the board of directors of Nautilus International Holding Corp. and the board of
managers of Focus Products Group, LLC. During the Employment Term, the Company
shall provide Executive with an office and administrative support at the
Company’s headquarters commensurate with his position.
          (c) Board Service. During the Employment Term, Executive shall
continue to serve as a member of the Board; provided, however, that as of the
Effective Date Executive shall and hereby does resign from his service as a
member of the Audit Committee and Finance





--------------------------------------------------------------------------------



 



Committee. Upon termination of the Employment Term, Executive shall resume
service as a non-employee member of the Board.
          2. Compensation. (a) Base Salary. During the Employment Term, the
Company shall pay Executive a base salary (the “Salary”) at the gross rate of
$90,000 per month, payable in accordance with the Company’s payroll practices as
in effect for senior executives.
          (b) Board Compensation and Stock Ownership Requirements. During the
Employment Term, (i) Executive shall continue to receive annual restricted stock
grants equivalent to those awarded to non-employee members of the Board,
(ii) Executive shall continue to vest in his outstanding equity awards as if he
remained a non-employee member of the Board during the Employment Term and
(iii) the payment of the annual cash retainer to Executive for his Board service
shall be prorated to reflect only Executive’s service as a non-employee member
of the Board. During the Employment Term, Executive shall remain subject to the
stock ownership requirements applicable to non-employee members of the Board,
but not to the stock ownership requirements applicable to executives of the
Company.
          (c) Benefits. During the Employment Term, Executive shall be eligible
to participate in the employee benefit plans generally available to senior
executives of the Company, to the extent Executive meets the eligibility
requirements of any such plans, and, in any event, subject to the terms of the
applicable plans; provided, however, that (i) except as provided in this
Agreement, Executive shall not be entitled to receive any severance benefits or
participate in the Company’s equity compensation program generally available to
senior executives of the Company and (ii) in lieu of Executive’s participation
in the Company’s group medical plan during all or any portion of the Employment
Term, Executive may elect that the Company reimburse Executive for the premiums
paid by Executive for the medical coverage of Executive and his dependents under
the plan or policy in effect for their benefit as of the Effective Date.
Executive shall be entitled to take time off for vacation or illness in
accordance with the Company’s policy for senior executives and to receive all
other fringe benefits as are from time to time made generally available to
senior executives of the Company. Nothing herein shall affect the Company’s
right to alter, suspend, amend or discontinue any and all of its benefit plans,
fringe benefits or policies, in whole or in part, at any time with or without
notice in accordance with applicable law.
          (d) Legal Fees. The Company shall reimburse Executive for all
reasonable legal fees and expenses incurred by Executive in connection with the
negotiation and review of this Agreement and any documents ancillary thereto.
          (e) Expense Reimbursement. During the Employment Term, the Company
shall reimburse Executive, in accordance with the Company’s policies and
procedures, for all expenses incurred by Executive in the performance of
Executive’s duties hereunder. Without limiting the foregoing, the Company shall
reimburse Executive for all travel expenses (including transportation, food and
lodging) incurred by Executive for travel between Chicago, Illinois and
Charlotte, North Carolina.
          3. Federal and State Withholding. The Company shall deduct from the
amounts payable to Executive pursuant to this Agreement the amount of all
required federal, state and local withholding taxes in accordance with
Executive’s Form W-4 on file with the Company, and all applicable federal
employment taxes.

2



--------------------------------------------------------------------------------



 



          4. Indemnification. To the fullest extent permitted by the
indemnification provisions of the laws of the state or jurisdiction of the
Company’s incorporation in effect from time to time, and subject to the
conditions thereof, the Company shall (i) indemnify Executive, as a director and
officer of the Company or a trustee or fiduciary of an employee benefit plan of
the Company against all liabilities and reasonable expenses that Executive may
incur in any threatened, pending, or completed action, suit or proceeding,
whether civil, criminal or administrative, or investigative and whether formal
or informal, because Executive is or was a director or officer of the Company or
a trustee or fiduciary of such employee benefit plan, and (ii) pay for or
reimburse the reasonable expenses upon submission of appropriate documentation
incurred by Executive in the defense of any proceeding to which Executive is a
party because Executive is or was a director or officer of the Company or a
trustee or fiduciary of such employee benefit plan, including an advancement of
such expenses to the extent permitted by applicable law, subject to Executive’s
execution of any legally required repayment undertaking. The preceding
indemnification right shall be in addition to, and not in lieu of, any rights to
indemnification to which Executive may be entitled under the certificate of
incorporation and bylaws of the Company in effect from time to time and the
Indemnification Agreement, dated June 1, 2010, between Executive and the
Company. The indemnification rights of Executive in this Section 4 are referred
to below as the “Indemnification Provisions.” The rights of Executive under the
Indemnification Provisions shall survive the cessation of Executive’s employment
with the Company. The Company shall maintain a directors’ and officers’
liability insurance policy, or an equivalent errors and omissions liability
insurance policy, covering Executive with scope, exclusions, amounts and
deductibles no less favorable to the insured than those applicable to the
Company’s senior officers and directors on the Effective Date, or any more
favorable as may be available to any other director or senior executive of the
Company, while Executive is employed with the Company and thereafter until the
sixth anniversary of Executive’s termination date.
          5. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other parties
hereto (or such other address for such parties as shall be specified by notice
given pursuant to this Section) or (b) sent by facsimile to the following
facsimile number of the other parties hereto (or such other facsimile number for
such parties as shall be specified by notice given pursuant to this Section),
with the confirmatory copy delivered by overnight courier to the address of such
parties pursuant to this Section 5.
          If to the Company, to:
Horizon Lines, Inc.
4064 Colony Road, Suite 200
Charlotte, North Carolina 28211
Facsimile: (704) 973-7010
Attention: Board of Directors, Chairman
          with a copy to:

3



--------------------------------------------------------------------------------



 



Horizon Lines, Inc.
4064 Colony Road, Suite 200
Charlotte, North Carolina 28211
Facsimile: (704) 973-7010
Attention: General Counsel
          If to Executive, to:
Stephen H. Fraser
111 Carriage Road
North Barrington, Illinois 60010
          with a copy to:
Sidley Austin LLP
One S. Dearborn
Chicago, IL 60603
Facsimile: 312-853-7036
Attention: Matthew E. Johnson
          6. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
          7. Entire Agreement. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related in any manner to the subject matter hereof.
          8. Successors and Assigns. This Agreement shall be enforceable by
Executive and Executive’s heirs, executors, administrators and legal
representatives, and by the Company and its successors and assigns. Executive
may not assign this Agreement and any such assignment shall be null and void.
          9. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Illinois
without regard to principles of conflict of laws. To the extent that any party
attempts to bring an action in court, Executive and the Company stipulate that
personal jurisdiction over them in the state courts of Illinois is proper and
agree that venue shall lie solely in the courts of Illinois over any such
action.
          10. Section 409A of the Code. This Agreement is intended to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall be interpreted and construed consistently with
such intent. The payments to Executive

4



--------------------------------------------------------------------------------



 



pursuant to this Agreement are also intended to be exempt from Section 409A of
the Code to the maximum extent possible as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4). In the event the terms of this Agreement
would subject Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and Executive shall cooperate diligently to
amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible. Any reimbursement or advancement payable to Executive pursuant to this
Agreement shall be conditioned on the submission by Executive of all expense
reports reasonably required by the Company under any applicable expense
reimbursement policy, and shall be paid to Executive within 30 days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which Executive incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.
          11. Amendment and Waiver. The provisions of this Agreement may be
amended or waived only by the written agreement of the Company and Executive,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
          12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
[SIGNATURE PAGE TO FOLLOW]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

            HORIZON LINES, INC.
      By:   /s/ Michael T. Avara         Name:   Michael T. Avara       
Title:   Executive Vice President and CFO                      /s/ Stephen H.
Fraser       STEPHEN H. FRASER           

